UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10 General Form for Registration of Securities Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Forum Acquisitions I, Inc. (Exact name of registrant as specified in its charter) Delaware 46-5099832 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) c/o BlackPool Acquisitions, LLC. 575 Madison Avenue, Tenth Floor New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 367-7079 Send all correspondence to: BlackPool Acquisitions, LLC. 575 Madison Avenue, Tenth Floor
